UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 4, 2017 (January 3, 2017) National CineMedia, Inc. (Exact name of registrant as specified in its charter) Delaware 001-33296 20-5665602 (State or other jurisdiction of incorporation) (Commission file number) (IRS employeridentification no.) National CineMedia, LLC (Exact name of registrant as specified in its charter) Delaware 333-176056 20-2632505 (State or other jurisdiction of incorporation) (Commission file number) (IRS employer identification no.) 9110 E. Nichols Ave., Suite 200 Centennial, Colorado 80112-3405 (Address of principal executive offices, including zip code) (303) 792-3600 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 210.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers In connection with a change of the organizational and management structure of National CineMedia, Inc. (the “Company”), Alfonso P. Rosabal, the Company’s Executive Vice President, Chief Operations Officer and Chief Technology Officer left the employment of the Company effective as of January 3, 2017. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of NCM, Inc. and NCM LLC has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized.
